--------------------------------------------------------------------------------

Exhibit 10.1
 
ROOMLINX, INC.
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of May 4, 2012,
by and among RoomLinX, Inc., a Nevada corporation (the “Company”), and the
investors signatory hereto.
 
RECITALS
 
A.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement, the aggregate number of Units (as hereinafter defined) set
forth opposite each Investor’s name on such Investor’s signature page hereto
(the “Offering”);
 
B.           The Company and the Investors are executing and delivering this
Agreement and completing the Offering in reliance upon the exemption from
securities registration afforded by Section 4(2) of the 1933 Act and Rule 506 of
Regulation D promulgated thereunder;
 
C.           Contemporaneous with the execution of the Agreement, the parties
hereto will become parties to a Registration Rights Agreement, in the form
attached hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
1933 Act and applicable state securities laws with respect to the Shares and the
Warrant Shares (each as defined below); and
 
D.           The Company has engaged Craig-Hallum Capital Group LLC to act as
placement agent (the “Placement Agent”) in connection with the Offering.
 
AGREEMENT
 
In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
 
1.             Purchase and Sale of Securities.
 
1.1           Sale and Issuance of Securities.  Subject to the terms and
conditions of this Agreement and in reliance on the representations and
warranties of the Investors set forth or referred to herein, the Company hereby
agrees to sell and issue to each investor signatory hereto (collectively the
“Investors” and each, individually, an “Investor”), and each Investor hereby
severally agrees to purchase from the Company, the Securities (as hereinafter
defined), in consideration for the purchase price set forth next to each
Investor’s name on Schedule I hereto (with respect to each Investor, the
“Purchase Price”).  The Securities shall be sold in “Units”, with the purchase
price of each Unit being $2.50.  Each Unit shall consist of (x) one share (each,
a “Share”) of Common Stock of the Company, par value $.001 per share (“Common
Stock”), and (y) a warrant, in the form attached hereto as Exhibit A (each, a
“Warrant”), to purchase one-half of one (0.5) Share pursuant to the terms of the
Warrant.  Up to an aggregate of 1,600,000 Units are being offered for sale to
Investors hereunder for an aggregate Purchase Price for such Units of
$4,000,000, of which the Company is selling 1,200,000 Units on the date of this
Agreement to the Investors identified on Schedule I hereto.  The Company shall
have the right to issue up to an additional 400,000 Units on the same terms as
the Units sold by the Company on the date of this Agreement; provided that the
closing of the sale of any such additional Units takes place by the close of
business on May 25, 2012.  Each purchaser of any such additional Units shall
execute a Joinder to this Agreement and the Registration Rights Agreement, and
upon such execution shall be deemed to be an “Investor” under this Agreement and
the Registration Rights Agreement.  The Shares, the Warrants, and the shares of
Common Stock issuable pursuant to the Warrants (the “Warrant Shares”) are
sometimes collectively referred to herein as the “Securities.”
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Closing.  The closing of the purchase, sale and issuance of the
Units hereunder shall take place at the offices of Westerman Ball Ederer Miller
& Sharfstein, LLP (“WBEMS”), 1201 RXR Plaza, Uniondale, NY 11556, simultaneous
with the execution hereof (the “Closing”).  At the Closing, the Company shall
deliver to the Investors (x) duly executed stock certificates representing the
Shares being purchased pursuant to Section 1.1 hereof, (y) the Warrants for the
prescribed number of Shares of Common Stock pursuant to Section 1.1 hereof,
against delivery by the Investors to the Company of a duly executed copy of this
Agreement and the Registration Rights Agreement and payment of the Purchase
Price for such Securities at the option of the Investor, either via check to the
address for the Escrow Agent or via wire transfer using the wire transfer
instructions for the Escrow Agent, each of which are set forth on Exhibit D. The
date on which the Closing occurs is referred to herein as the “Closing Date”. On
Closing Date, the Company and the Placement Agent shall, in accordance with the
terms of the Escrow Agreement, cause the Escrow Agent to deliver to the Company
the Purchase Price (less any amounts payable to the Placement Agent), on behalf
of each Investor with respect to the Units being issued and sold to each
Investor at such Closing.
 
1.3           Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth below.
 
“Escrow Agent” means Private Bank Minnesota, who shall act as the escrow agent
in connection with the Offering pursuant to the terms of an Escrow Agreement.
 
“Escrow Agreement” means the Escrow Agreement in the form attached hereto as
Exhibit C.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Registration
Rights Agreement, (ii) a material and adverse effect on the results of
operations, assets, properties, business or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, or (iii) a material and
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under this Agreement or the Registration Rights Agreement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 
2

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” means any “subsidiary,” as defined in Rule 1-02(x) of the
Regulation S-X promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Exchange Act of 1934, as amended, of the
Company.
 
2.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investors that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be conducted and to
own or lease the properties and assets it now owns or holds under lease.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.  Each of the Company’s Subsidiaries is duly organized, validly existing
and in good standing under the laws of their respective jurisdictions of
organization as specified in the SEC Reports (as hereinafter defined).
 
2.2           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of:
 
(a)           5,000,000 shares of preferred stock, par value $.20 per share
(“Preferred Stock”), of which 720,000 shares have been designated as Series A
Preferred Stock, all of which are issued and outstanding, 2,000,000 shares have
been designated Series B Preferred Stock, none of which are issued and
outstanding, and 1,400 shares have been designated Series C Preferred Stock,
none of which are issued and outstanding, in each case immediately prior to the
execution hereof.  All of the outstanding shares of Preferred Stock have been
duly authorized, are fully paid and nonassessable.
 
(b)           200,000,000 Shares of Common Stock, of which 5,118,877 Shares are
issued and outstanding.  All of the outstanding Shares of Common Stock have been
duly authorized, are fully paid and nonassessable.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Except as may be disclosed on Schedule 2.2 hereto or in the SEC
Reports (as hereinafter defined), (i) the Company has not issued any capital
stock since its most recently filed SEC Reports, (ii) no person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents (as
hereinafter defined).  Except as a result of the transactions contemplated
hereby and as may be disclosed on Schedule 2.2 hereto or in the SEC Reports,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common
Stock.  The issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any Company
stockholder or the Company’s board of directors is required for the issuance and
sale of the Securities.  There are no stockholder agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the Company’s knowledge, between or among any of
the Company’s stockholders.  Except as contemplated by the Registration Rights
Agreement and except for the Company’s obligation to maintain effective its
currently outstanding registration statements, no person has the right to
require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person other than as set forth on Schedule 2.2 of the Disclosure
Schedule.  Except as may be disclosed on Schedule 2.2 hereto or in the SEC
Reports, the Company does not have outstanding stockholder purchase rights or
“poison pill” or any similar arrangement in effect giving any person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.
 
2.3           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution, delivery and performance of the
Transaction Documents (as defined below) and the authorization, issuance and
delivery of the Securities has been taken, and no further consent or
authorization is required by the Company, its board of directors or its
stockholders.  The Transaction Documents, when executed and delivered by the
Company and assuming due execution and delivery by the Investors, shall
constitute a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
2.4           Valid Issuance of Shares.  The Shares, when issued, sold and
delivered in accordance with the terms hereof for the consideration expressed
herein, and any Shares of Common Stock issued upon the exercise of the Warrants,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all liens, encumbrances and restrictions on transfer, other than restrictions
on transfer under applicable state and federal securities laws or those created
by the Investors.  All such Shares of Common Stock, and Shares of Common Stock
issuable upon exercise of the Warrants, will be issued in compliance with all
applicable United States federal and state securities laws and regulations and
rules of the OTC Bulletin Board.
 
 
4

--------------------------------------------------------------------------------

 
 
2.5           No Conflicts.  The execution, delivery and performance of this
Agreement, the Warrants, and the Registration Rights Agreement (including the
sale and issuance of the Securities) (collectively, the “Transaction Documents”)
by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) violate, conflict with, or constitute a breach or default (or an event that
with notice or lapse of time or both would become a breach or default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other agreement or understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), as would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect.
 
2.6           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 5.10
and (v) those that have been made or obtained prior to the date of this
Agreement.
 
2.7           Title to Assets.  The Company and each Subsidiary has good and
marketable title to all assets owned by it, in each case free from any and all
liens and other defects in title that could reasonably be expected to affect the
value thereof or interfere with the use made or currently planned to be made
thereof by them, other than as disclosed in the SEC Reports.  The Company and
each Subsidiary holds any leased real or personal property under valid and
enforceable leases with no terms or exceptions that would materially interfere
with the use made or currently planned to be made thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
2.8           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof (the foregoing
materials together with all other reports filed by the Company with the
Commission since January 1, 2009 being collectively referred to herein as the
“SEC Reports”).  The Company is current with its filing obligations under the
Exchange Act and all SEC Reports have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports filed by the Company with the Commission
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports filed by the Company with the
Commission, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared from the books and records of the Company in accordance with
United States Generally Accepted Accounting Principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  Except
as set forth in the SEC Reports and for liabilities or obligations incurred in
the ordinary course of business since December 31, 2011, neither the Company nor
any of its Subsidiaries has any material liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) required by GAAP to
be set forth on a consolidated balance sheet of the Company or in the notes
thereto.  The disclosure contained in Item 9A (Management’s Report on Internal
Control over Financial Reporting) set forth in the Company’s most recent Annual
Report on Form 10-K is true and correct in all material respects.
 
2.9           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as set forth in the SEC
Reports or as described on Schedule 2.9, (i) the Company has not altered its
method of accounting or the identity of its auditors, (ii) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (iii) the Company has not issued any equity
securities, (iv) there has not been any event, occurrence or development that
has had or that could reasonably be expected to have a Material Adverse Effect,
(v) the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (vi) there has not been any material damage,
destruction or loss, whether or not covered by insurance, to any assets or
properties of the Company or its Subsidiaries, (vii) there has not been any
change or amendment to the Company’s Certificate of Incorporation or Bylaws, or
material change to any material contract or arrangement by which the Company or
any Subsidiary is bound or to which any of their respective assets or properties
is subject, (viii) there has not been any material transaction entered into by
the Company or a Subsidiary other than in the ordinary course of business, and
(ix) the Company has not suffered the loss or threatened loss of any key
employee, supplier or customer which has had or could reasonably be expected to
have a Material Adverse Effect.  The Company does not have pending before the
Commission any request for confidential treatment of information.
 
2.10           Litigation.  There are no pending actions, suits or proceedings
against or affecting the Company, its Subsidiaries or any of its or their
properties or assets; and to the Company’s knowledge, no such actions, suits or
proceedings are threatened or contemplated and no basis exists for any such
actions, suits or proceedings.  Neither the Company nor any Subsidiary, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending any
investigation by the Commission involving the Company or any current or former
director or officer of the Company (in his or her capacity as such).
 
 
6

--------------------------------------------------------------------------------

 
 
2.11           Tax Matters.  The Company and each Subsidiary has accurately
prepared and timely filed all federal, state, local and foreign tax returns
required to have been filed by the Company or such Subsidiary with all
appropriate governmental agencies and timely and completely paid all taxes shown
thereon or otherwise owed by it.  The charges, accruals and reserves on the
books of the Company in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole.  All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental authority or third
party when due.  There are no tax liens or claims pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property.  There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.
 
2.12           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
2.13           Labor Matters.  Except as may be disclosed in the SEC Reports:
 
(a)           Neither the Company nor any Subsidiary is a party to or bound by
any collective bargaining agreements or other agreements with labor
organizations.  Neither the Company nor any Subsidiary has violated any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
 
(b)            (i) There are no labor disputes existing, or to the Company’s
knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s or
any Subsidiary’s employees, (ii) there are no unfair labor practices or
petitions for election pending or, to the Company’s knowledge, threatened before
the National Labor Relations Board or any other federal, state or local labor
commission relating to the Company’s or any Subsidiary’s employees, (iii) no
demand for recognition or certification heretofore made by any labor
organization or group of employees is pending with respect to the Company or any
Subsidiary and (iv) to the Company’s knowledge, the Company and each Subsidiary
enjoys good labor and employee relations with its employees and labor
organizations.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           The Company and each Subsidiary is, and at all times has been, in
compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization.  There are no
claims pending against the Company or any Subsidiary before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local Law, statute or ordinance barring discrimination in employment.
 
(d)           Neither the Company nor any Subsidiary is a party to, or bound by,
any employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 280G(b) of the
Internal Revenue Code.
 
(e)           Each of the Company’s employees and each employee of each
Subsidiary is a Person who is either a United States citizen or a permanent
resident entitled to work in the United States.  To the Company’s knowledge,
neither the Company nor any Subsidiary has any liability for the improper
classification by the Company or such Subsidiary of such employees as
independent contractors or leased employees prior to the Closing.
 
2.14           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such permits.
 
2.15           Intellectual Property Rights.  The Company and the Subsidiaries
own, or have valid and enforceable rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights that are necessary or material for
use in connection with their respective businesses as described in the SEC
Reports  (collectively, the “Intellectual Property Rights”). To the Company’s
knowledge, the conduct of the Company’s and its Subsidiaries’ businesses as
currently conducted does not infringe or otherwise impair or conflict with any
Intellectual Property rights of any third party or any confidentiality
obligation owed to a third party.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another person of any of the Intellectual Property Rights.  The
consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as described in
the SEC Reports, or as currently conducted or currently proposed to be
conducted.
 
 
8

--------------------------------------------------------------------------------

 
 
2.16           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  The Company has no reason to believe
that it will not be able to renew its and the Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s and such Subsidiaries’ respective lines
of business.  Schedule 2.16 lists and describes all insurance policies
maintained by the Company.
 
2.17           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
2.18           Certain Registration Matters.  Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investors under the Transaction Documents.
 
2.19           Investment Company.  The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
2.20           Sarbanes-Oxley Act Compliance.  The Company is in compliance with
all applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated by the Securities and Exchange Commission
thereunder.  The Company makes and keeps accurate books and records, and
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as disclosed in the SEC Reports, the
Company’s internal control over financial reporting is effective and none of the
Company, its board of directors or audit committee is aware of any “significant
deficiencies” or “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in its internal control over financial reporting, or
any fraud, whether or not material, that involves management or other employees
of the Company who have a significant role in the Company’s internal controls;
and since the end of the latest audited fiscal year, there has been no change in
the Company’s internal control over financial reporting (whether or not
remediated) that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.  The Company
has established and maintains disclosure controls and procedures (as defined in
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
Rules 13a-15 and 15d-15) that are effective for ensuring that material
information about the Company and its Subsidiaries is made known to the
principal executive officer and the principal financial officer.  The Company
has utilized such controls and procedures in preparing the financial statements
and other disclosures in the SEC Reports.
 
 
9

--------------------------------------------------------------------------------

 
 
2.21           No Integrated Offering.  Neither the Company nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable stockholder approval provision of any
trading market on which any of the securities of the Company are listed or
designated.
 
2.22           Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Securities and the Investors’
ownership of the Securities.
 
2.23           Certain Fees.  Other than fees payable to the Placement Agent, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by this Agreement.  The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other persons for fees of a type contemplated
in this Section 2.23 that may be due in connection with the transactions
contemplated by this Agreement.
 
2.24           General Solicitation.  The Company has not offered or sold the
Securities by means of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
2.25           Use of Proceeds.  The net proceeds of the sale of the Securities
hereunder shall be used by the Company for working capital and general corporate
purposes, but shall not be used by the Company to prepay debt obligations of the
Company or any Subsidiary that are outstanding as of the date hereof.  For
avoidance of doubt, the foregoing shall not prohibit the Company from using
proceeds of the sale of Securities for the scheduled payments (but not
prepayment) of currently outstanding debt, nor shall it preclude the Company
from incurring additional debt in the ordinary course of business and using such
proceeds to repay such debt.
 
 
10

--------------------------------------------------------------------------------

 
 
2.26           Regulation M Compliance.  The Company has not, and to the
Company’s knowledge, no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to placement agents in connection with the
placement of the Securities.
 
2.27           Regulation D Offering.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3, the offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the Securities Act pursuant to the exemption from
securities registration afforded by Section 4(2) of the Securities Act and Rule
506 of Regulation D.
 
2.28           Disclosure.  Other than summary quarterly financial projections
furnished to certain Investors who have executed confidentiality agreements and
certain material, non-public information included in the Company’s investor
presentation provided to all Investors and others (the “Presentation Material
Information”), the Company has not provided the Investors or their agents with
any information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby.  All
written materials delivered or made available to the Investors in connection
with the transactions contemplated by the Transaction Documents (the “Offering
Materials”) have been prepared solely by the Company and no other party
(including the Placement Agents or any Investor) is responsible for the contents
of the Offering Materials. No representation or warranty or other statement made
by the Company in this Agreement or the Offering Materials contains any
materially untrue statement or omits to state a material fact necessary to make
any of them, in light of the circumstances in which it was made, not misleading.
 
2.29           Foreign Corrupt Practices Act.  Neither the Company nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has, directly or indirectly, (i) used any funds, or will use any
proceeds from the sale of the Securities, for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on the Company’s
behalf of which the Company is aware) or any members of their respective
management which is in violation of any legal requirement, or (iv) has violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder.
 
3.             Representations and Warranties of the Investors.  Each Investor,
severally and not jointly, hereby represents and warrants to the Company that:
 
3.1            Authorization.  Such Investor has full power and authority to
enter into and perform its obligations under the Transaction Documents.  The
Transaction Documents, when executed and delivered by such Investor, will
constitute a valid and legally binding obligation of such Investor, enforceable
against such Investor in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.
 
 
11

--------------------------------------------------------------------------------

 
 
3.2           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company’s
business, management, financial affairs and the terms and conditions of the
Offering.
 
3.3           Restricted Securities.  Such Investor understands that the
Securities have not been, and will not be, registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Investor’s representations as
expressed herein.  Such Investor understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, such Investor must hold the Securities indefinitely
unless they are registered with the Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  Such Investor acknowledges that the Company has no
obligation to register or qualify the Securities for resale except as
contemplated by Section 4.2 hereof.  Such Investor further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of such Investor’s control, and, other
than the Company’s obligation to timely file periodic reports in accordance with
the Exchange, which the Company is under no obligation and may not be able to
satisfy.  Subject to the foregoing, nothing contained herein shall be deemed a
representation or warranty by the Investor to hold the Securities for any period
of time.
 
3.4           No Need for Liquidity.  Such Investor has no need for liquidity in
connection with its purchase of the Securities.  Such Investor has the ability
to bear the economic risks of its purchase of the Securities for an indefinite
period to time.
 
3.5           Legends.  Such Investor understands that the Securities and any
securities issued in respect of or exchange for the Securities, may bear one or
all of the following legends:
 
(a)            “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.”
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
3.6           Accredited Investor.  Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act (an
“Accredited Investor”) and either (i) was not organized for the specific purpose
of acquiring the Securities or (ii) each of its equity owners, members or
partners, as the case may be, is an Accredited Investor.
 
3.7           Brokers; No General Solicitation.  Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.  No finder or broker was
or is engaged by such Investor in connection with the entering into of this
Agreement by the Company and the Investors.  Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
4.             Conditions to Closing.
 
4.1           Conditions to the Investors’ Obligations.  The obligation of the
Investors to purchase the Units at the Closing is subject to the fulfillment to
the reasonable satisfaction of the Placement Agent and the Investors, on or
prior to the Closing Date, of each of the following conditions.  These
conditions are for each Investor’s benefit and may be waived (in whole or in
part) with respect to any Investor by that Investor at any time in its sole
discretion:
 
1.            Each of the representations and warranties of the Company
contained in Article 2 shall be true and correct in all material respects or, if
subject to materiality or Material Adverse Effect, shall be true and correct in
all respects, at and as of the Closing Date (except for such representations and
warranties that are made as of a specific date, which shall be true and correct
in all material respects or, if subject to materiality or Material Adverse
Effect, shall be true and correct in all respects as of such date), as though
such representation or warranty were made as of such date.
 
2.            The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.
 
(c)           The Company shall have delivered or caused to be delivered an
irrevocable instruction letter to the Company’s Transfer Agent (as hereinafter
defined) instructing the Transfer Agent to deliver a stock certificate
evidencing the Shares purchased by each Investor within two business days of
such instruction.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
(e)           The Company shall have executed and delivered this Agreement to
each Investor.
 
(f)            The Company shall have executed and delivered the Registration
Rights Agreement.
 
(g)           The Company shall have executed and delivered the Warrants to be
issued to the Investors purchasing Units at the Closing.
 
(h)            The Company’s legal counsel, Westerman Ball Ederer Miller and
Sharfstein, LLP shall have executed and delivered to the Placement Agent and the
Investors a legal opinion reasonably acceptable to counsel to the Placement
Agent.
 
(i)            The Company shall have executed and delivered the Escrow
Agreement to the Escrow Agent and Placement Agent.
 
(j)             No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.
 
(k)            No stop order or suspension of trading shall have been imposed by
the OTCBB, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.
 
(l)            Since the date of this Agreement, there shall not have occurred
any Material Adverse Effect, and no event shall have occurred or circumstance
shall exist that, in combination with any other events or circumstances, could
reasonably be expected to have or result in a Material Adverse Effect.
 
4.2           Conditions to the Company’s Obligations.  The Company’s obligation
to sell and issue the Units at any Closing is subject to the fulfillment to the
reasonable satisfaction of the Company on or prior to the Closing Date of each
of the following conditions, any of which may be waived by the Company:
 
(a)            Each Investor shall have executed and delivered this Agreement.
 
(b)           Each Investor shall have executed and delivered the Registration
Rights Agreement.
 
(c)           Each Investor shall have delivered to the Escrow Agent the
Purchase Price payable by such Investor in connection with the purchase of Units
at the Closing.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           The Placement Agent and Escrow Agent shall have executed and
delivered the Escrow Agreement to the Company.
 
5.             Covenants.
 
5.1           Indemnification of Investor.  The representations and warranties
set forth in this Agreement will survive for a period of eighteen (18) months
from the Closing, provided, however, that the representations and warranties
contained in the following sections shall survive until expiration of the
applicable statute of limitations: Sections 2.1, 2.2, the first sentence of 2.3,
2.4, the first sentence of 2.7, 2.8, 2.11, 2.15, 2.20 and 2.27.  In addition to
the indemnity provided in the Registration Rights Agreement, the Company will
indemnify and hold each Investor and their respective directors, officers,
stockholders, partners, employees, affiliates and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Investor Party may suffer
or incur as a result of or relating to any material misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Company in any Transaction Document.  In addition to the indemnity contained
herein, the Company will reimburse each Investor Party for its reasonable legal
and other expenses incurred in connection therewith (“Indemnification
Expenses”), as such expenses are incurred.  Except as otherwise set forth
herein, the mechanics and procedures with respect to the rights and obligations
under this Section 5.1 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.  Other than in the case of the Company’s willful
breaches of its covenants in this Agreement or the Company’s fraud, in no event
will the Company’s indemnity obligations with respect to each Investor pursuant
to this Agreement exceed the Purchase Price paid by such Investor, plus such
Investor’s Indemnification Expenses.
 
5.2           Reservation of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, for the purpose of providing for the exercise of the Warrants, such
number of shares of Common Stock as shall from time to time equal the number of
shares sufficient to permit the exercise of the Warrants issued pursuant to this
Agreement in accordance with their respective terms.
 
5.3           Reports.   The Company will furnish to each Investor and/or its
assignee such information relating to the Company and its Subsidiaries as from
time to time may reasonably be requested by such Investor and/or its assignees;
provided, however, that the Company shall not disclose material nonpublic
information to such Investor, or to any advisor to or representative of such
Investor, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides such
Investor, such advisor and representative with the opportunity to accept or
refuse to accept such material nonpublic information for review and such
Investor wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.
 
5.4           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.
 
 
15

--------------------------------------------------------------------------------

 
 
5.5           No Integration.  The Company shall not make any offers or sales of
any security or solicit offers to buy or otherwise negotiate in respect of any
offer or sale of any security (other than the Securities) under circumstances
that would cause the offering of the Securities to be integrated with any other
offering of securities by the Company.
 
5.6           Removal of Legends.  In connection with any sale or disposition of
the Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the purchaser acquires freely
tradable shares and upon compliance by such Investor with the requirements of
this Agreement, the Company shall or, in the case of Common Stock, shall cause
the transfer agent for the Common Stock (the “Transfer Agent”) to issue
replacement certificates representing the Securities sold or disposed of without
restrictive legends.  Upon the earlier of (i) registration for resale pursuant
to the Registration Rights Agreement or (ii) the Shares becoming freely tradable
by a non-affiliate pursuant to Rule 144, the Company shall, with respect to each
Investor, (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such shares, together with either (1) a customary representation by such
Investor that Rule 144 applies to the shares of Common Stock represented thereby
or (2)  a statement by such Investor that such Investor has sold the shares of
Common Stock represented thereby in accordance with the applicable registration
statement, and (B) cause its counsel to deliver to the Transfer Agent one or
more blanket opinions to the effect that the removal of such legends in such
circumstances may be effected under the Securities Act.  From and after the
earlier of such dates, upon an Investor’s written request, the Company shall
promptly cause certificates evidencing such Investor’s Securities to be replaced
with certificates which do not bear such restrictive legends, and Shares
subsequently issued upon due exercise of the Warrants shall not bear such
restrictive legends provided the provisions of either clause (i) or clause (ii)
above, as applicable, are satisfied with respect to such Shares.
 
5.7           Registration Rights.  The Company and the Investors, concurrently
with the execution of this Agreement, shall enter into the Registration Rights
Agreement.
 
5.8           Furnishing of Information.  The Company shall use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act.  Without limiting the generality of the
foregoing, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company pursuant to the Exchange Act.  As long as any Investor or
any of their affiliates own any Securities, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Investors or such affiliates and make publicly available in accordance with Rule
144(c) such information as is required for the Investors or such affiliates to
sell the Securities under Rule 144.  The Company further covenants that it will
take such further action as any holder of Securities may reasonably request, all
to the extent required from time to time to enable such person to sell the
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.  The Company shall use its commercially
reasonable efforts to cause the Common Stock to continue to be listed and quoted
on the OTC Bulletin Board or another national securities exchange.
 
 
16

--------------------------------------------------------------------------------

 
 
5.9           Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other affiliate of
such Investor or any investor, stockholder or holder of shares of beneficial
interest of such Investor shall be personally liable for any liabilities of such
Investor.
 
5.10         Securities Laws Disclosure; Press Release. The Company will file a
Current Report on Form 8-K and a press release, disclosing the material terms of
this Agreement, the Registration Rights Agreement and the transactions
contemplated thereby, and will disclose the Presentation Material Information in
the Form 8-K, by 8:00 a.m. New York City time on the business day immediately
following the Closing Date; provided, however, that, subject to such filing
requirements, the Company shall provide the Placement Agent with a reasonable
opportunity to review and comment on the Form 8-K before the Company files it
with the SEC.  The Company may not use the Investors names in any press release
without the written consent of such Investors and a reasonable opportunity to
review any such press release in advance of its issuance.
 
6.             Miscellaneous.
 
6.1           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties hereto.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns and the Placement Agent, any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
6.2           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof, except
to the extent the laws of the State of Nevada are mandatorily applicable. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, employees or agents) will
be commenced in the New York Courts (as defined in the Registration Rights
Agreement). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any proceeding, any claim that it is not personally subject to the jurisdiction
of any New York Court, or that such proceeding has been commenced in an improper
or inconvenient forum. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
proceeding.
 
 
17

--------------------------------------------------------------------------------

 
 
6.3           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.   This Agreement may be executed via
facsimile or other form of authenticated electronic communication (e.g., a PDF
file delivered via email), which shall be deemed an original.
 
6.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.5           Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under this Agreement and any other Transaction
Document are several and not joint with the obligations of any other Investor,
and no Investor shall be responsible in any way for the performance of the
obligations of any other Investor under this Agreement or any other Transaction
Document. The decision of each Investor to purchase Units pursuant to the
Transaction Documents has been made by such Investor independently of any other
Investor. Nothing contained herein or in any Transaction Document, and no action
taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Units (including
the Common Stock and Warrants) or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
 
6.6           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
6.7           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax (upon customary confirmation
of receipt), or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page hereto, or as
subsequently modified by written notice, and if to the Company, with a copy to
Westerman Ball Ederer Miller and Sharfstein, LLP, 1201 RXR Plaza, Uniondale, NY
11556, Attn: Alan C. Ederer, Esq., and if to an Investor, with a copy to
Fredrikson & Byron, P.A., 200 South Sixth Street, Suite 4000, Minneapolis, MN
55402, Attn: Ryan C. Brauer, Esq.
 
 
18

--------------------------------------------------------------------------------

 
 
6.8           Entire Agreement; Amendments; Waivers.  This Agreement constitutes
the entire agreement among the parties hereto pertaining to the subject matter
hereof, and any and all other prior or contemporaneous written or oral
agreements relating to the subject matter hereof existing between the parties
hereto are expressly canceled.  This Agreement may not be amended, modified or
waived except by an instrument in writing signed by each of the parties hereto.
 
6.9           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents, except as
otherwise provided in the Registration Rights Agreement.  The Company shall pay
all stamp and other taxes and duties levied in connection with the sale of the
Securities.
 
6.10         Severability.  If any provision of this Agreement is construed to
be invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
 
[SIGNATURE PAGES FOLLOW]
 
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 

  THE COMPANY:           ROOMLINX, INC.          
 
By:
       
Name:
     
Title:
            Address:     2150 W. 6th Ave., Unit N     Broomfield, CO 80020  

 
[Signature Page to RoomLinX Securities Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
INVESTOR SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT
 
(to be completed by each Investor)
 

  Name of Investor:          
 
By:
        Name:       Title:  

 

  Address:                             Number of Shares of     Common Stock
Purchased: __________           Total Purchase Price: $______________  

 
[Signature Page to RoomLinX Securities Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
Investors
 
Name
Address
EIN/SSN
Amount Invested
Units
                                                 

 
[Signature Page to RoomLinX Securities Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Warrant

 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Escrow Agreement

 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
Escrow Agent Wire Transfer Instructions
 
 